Buchanan, J.
On the 11th November, 1851, Martin Loonis instituted suit in the District Court of East Baton Rouge against Michael Oppenheim, a merchant, residing in that parish, claiming of him the sum of $1532 24, the amount of sundry notes past due and protested, and recovered judgment in said suit on the 26th January, 1852.
Pending the suit, to wit: on the 23d Dec, 1851, Oppenheim, the defendant, by public act before Samuel Skoljield,, Recorder of the parish of East Baton Rouge, formed a partnership in business with Henri Oerf, in which contract, after premising that “ the said Oppenheim did declare and say that, whereas, the said Henri GeifYuas for three years past acted in a faithful and honest manner as his clerk, and whereas the said Oppenheim is truly indebted to the said Oerf for his wages for a portion of that time, and whereas the said Henri Oerf has promised and agreed, and by these presents does promise and bind himself to bring into the copartnership herein formed, his influence and good will, and stipulates that, if required by the said Oppenheim, he will act as the out-door partner simply and solely in peddling the dry-goods and merchandize which may belong to the copartnership,” the contracting parties agreed upon the following terms and conditions:
1st. A partnership for buying and selling goods, wares and merchandize in the city of Baton Rouge, was formed, under the firm of M. Oppenheim. & Go.
2d. The said partnership to endure for the term of three years from the date *264of the 'contract, and the interest of the partners respectively to he one-third for Gerf and two-thirds for Oppenheim.
3d. The partnership to extend to and over all the goods, wares and merchandize of every kind, name and nature now in the store, kept by said Oppenheim and known by the name of the “ Golden Bee Hive,” and to the profits which may hereafter accrue or losses to be sustained.
4th. As soon as possible an account of stock to be taken, and Gerf will furnish his notes payable at one and two years to Oppenheim for the one-third of the original cost of the said stock.
On the 14th February, 1852, Loovis issued a fieri facias on his judgment against Oppenheim, and on the 16th of the same month the sheriff seized under thatyZ. fa. “ two-thirds of the entire stock of goods, wares and merchandize in the store of M. Oppenheim & Go., at the corner of Lafayette and Laurel streets, in the city of Baton Rouge, it being the entire interest of Michael Oppenheim in said stock of goods, waxes and merchandize.” Further proceedings under this seizure were enjoined by the plaintiffs herein, Michael Oppenheim and Henri Gerf who allege in their petition that the seizure by a creditor of Oppenheim, individually, of two-thirds, or of any interest that said Oppenheim may have in the partnership assets of Oppenheim & Go. is contrary to law.
The perusal of the contract of partnership, in connection with the dates of the proceedings above referred to, makes it quite apparent that the whole partnership is a sham, a flimsy device to cover the property of Oppenheim from the pursuit of his creditors.
Judgment affirmed.